DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment, received on 12/21/2020, is acknowledged. Claims 1-3 remain pending in the application. No new matter is added. All prior art grounds of rejection are withdrawn in light of the amendment to claim 1. New grounds of rejection are presented herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130098509 (Fujihara).
Regarding claim 1, Fujihara discloses a method for producing a surface-modified rare earth metal-based sintered magnet, which reads on the claim limitations of a method of manufacturing for a soft magnetic member (Abstract). 
Fujihara further discloses subjecting a rare earth metal-based sintered magnet to a heat treatment, in an atmosphere having oxygen partial pressure and water vapor partial pressure, as well as an additional inert gas present in the treatment chamber, which reads on the claimed limitations as recited ([0026, 0027]).
Fujihara discloses a modification layer on the surface of a sintered magnet that is made up primarily of α-Fe2O3 and another R oxide made of mainly R2O3, as disclosed in Fig. 2. This 2O3 and does not substantially contain another iron oxide phase ([0023, 0033]).
Fujihara then discloses an oxygen partial pressure range of 1x103 Pa to 1x105 Pa which overlaps with the claimed range of 0 to 1.5 kPa (Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).				
Regarding claim 2, Fujihara discloses that an inert gas, such as nitrogen or argon may also be present in the treatment chamber, which reads on the claimed limitation as recited ([0027]). 





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130098509 (Fujihara) as applied to claim 1 above, and further in view of US 5439534 (Takeuchi) and evidenced by The MAC Humidity/Moisture Handbook, MAC Instruments.

 	Regarding claim 3, Fujihara does not explicitly disclose a dew point between 20 – 25°C as recited in the claim limitation. Takeuchi discloses a method of obtaining a magnetic core having low core loss and having stable characteristics in a low magnetic permeability by applying a heat treatment to the magnetic core (Abstract).
	Takeuchi teaches that the use of a wet nitrogen atmosphere as opposed to dry air atmosphere allows for lower magnetic permeability at comparable heat treatment temperatures (Fig. 1). Takeuchi then discloses heat treating the magnetic core in a nitrogen atmosphere containing 25 g/m3 of steam converted as that at 25 °C, and that in the taught wet nitrogen atmosphere, when converted by known tables, such as Table 1 in the MAC Humidity/Moisture 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to use the wet nitrogen atmosphere as taught by Takeuchi in combination with the heat treatment method as disclosed by Fujihara, in order to propagate the growth of the resistive phase on the surface of the magnet. One having ordinary skill in the art would be motivated to use the wet nitrogen atmosphere because by utilizing the wet nitrogen atmosphere, the thickness of the resistive phase could be more closely controlled as well as produce the necessary final electromagnetic properties. 

					
Response to Arguments





Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Fujihara, and further in view of Takeuchi, as detailed above. 

Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/R.G-F./Examiner, Art Unit 1735      

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735